Citation Nr: 1037163	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-13 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
a low back disorder.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

Although the Veteran initially requested a Travel Board hearing 
when he perfected a timely appeal in April 2009, he subsequently 
informed VA in December 2009 that he could not afford to travel 
from his home to the RO when his hearing was scheduled.  
Accordingly, the Board finds that the Veteran's hearing request 
has been withdrawn.  See 38 C.F.R. § 20.704 (2009).

The Board observes that the RO originally denied service 
connection for a back disorder by rating decision dated in 
October 1995.  Although the RO provided notice of this denial, 
the Veteran did not initiate an appeal.  Therefore, the RO's 
decision of October 1995 is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).  In 
a December 2002 rating decision, the RO essentially reopened the 
Veteran's previously denied claim of service connection for a low 
back disorder (characterized as low back strain with degenerative 
changes) and denied this claim on the merits.  Although the RO 
provided notice of this denial, the Veteran did not initiate an 
appeal.  Therefore, the RO's decision of December 2002 is also 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).    

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issue of whether new and material evidence has 
been received to reopen a claim of service connection for a low 
back disability is as stated on the title page.  Regardless of 
the RO's actions, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
this claim.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be reopened.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran's service treatment records show an October 1967 X-
ray of the lumbar spine with a notation of "football injury."  
The X-ray had been negative.  The remaining service treatment 
records are negative for any back complaints including the 
Veteran's separation examination.  Post-service medical records 
show complaints of low back pain beginning in 1995 with X-ray 
evidence of degenerative changes in 1997.  A VA outpatient 
treatment report dated in July 2007 shows a history of chronic 
low back pain since military service. 

In connection with this claim the Veteran was afforded a VA 
examination in August 2008.  At that time the Veteran's 
complaints included low back strain.  The VA examiner reviewed 
the Veteran's claims file, including his service treatment 
records.  He reported that, while stationed at Treasure Island 
during active service, he had to restrain some drunken Canadian 
soldiers and got pushed against a concrete pillar and bruised his 
back.  He also reported that this injury had resulted in some 
type of cyst which had to be removed from his spine at Okinawa 
Naval Hospital.  The Veteran also reported that he had sustained 
a back injury while playing football at Quantico where he got 
clipped.  He went to the base hospital where he received some 
Cortisone injections.  He stated that he experienced pain 
radiating down in to his legs when standing and shooting pain in 
the back down to the legs.  He rated this pain as 7/10 on a pain 
scale (with 10/10 being the worst pain).  He denied any weakness 
but reported stiffness, swelling, fatigue, and lack of endurance.  
He used a cane and had a known history of degenerative joint 
disease/degenerative disc disease of the lumbar spine.  He 
reported moderate flare-ups of low back pain which occurred daily 
and lasted until he stopped what he was doing.  He denied any 
episodes of dislocation.  He was unable to walk more than 
1 block.  He had not been prescribed any bed rest for this 
problem.

Physical examination in August 2008 showed normal lordosis in the 
cervical and lumbar spine, some paravertebral spasms along L4-5, 
negative straight leg raising, and 5/5 muscle strength in the 
lower extremities.  An magnetic resonance imaging (MRI) scan 
taken in August 2007 was reviewed and showed degenerative changes 
with no evidence of significant neurologic compromise.  The VA 
examiner opined that the Veteran's low back disability was not 
related to active service.  Her rationale was that there were no 
surgical reports in the Veteran's large claims file regarding the 
back nor any reports of ongoing care related to the back.  The 
diagnoses included degenerative joint disease of the lumbar 
spine.

The Board notes that VA need not conduct an examination with 
respect to claims to reopen as the duty does not arise until new 
and material evidence has been submitted.  38 U.S.C.A. 
§ 5103A(f).  However, as above, in connection with this claim the 
RO afforded the Veteran a VA examination in August 2008.  This 
examination report provides a current diagnosis of a back 
disorder and a negative opinion as to whether the Veteran's 
current back disorder is related to his military service.  
Unfortunately, the rationale provided by the August 2008 VA 
examiner defies logic.  The examiner specifically noted that 
there were no surgical reports in the Veteran's claims file 
regarding the back nor any reports of ongoing care related to the 
back.  However, it is unclear why surgical reports for the back 
are necessary to provide a possible nexus between the Veteran's 
current back disorder and military service.  Furthermore, whether 
or not the Veteran has ongoing care related to the back is 
immaterial as the Veteran has a current diagnosis of a back 
disorder.  While the RO was not initially required to provide a 
VA examination, because the RO did provide such an examination 
and this examination report did not provide an adequate rationale 
as to the opinion, another examination is warranted pursuant to 
Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).    

The Veteran also contends that VA failed to obtain service 
treatment records documenting a four month hospital stay for 
treatment of a low back disorder.  On remand, an attempt should 
be made to obtain the alleged missing records.    

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any outstanding 
service treatment records, to include a 
four month hospital stay for treatment of 
a low back disorder.  If these records are 
unobtainable a negative reply must be 
noted in writing and associated with the 
claims file.  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the claimed low back disorder.  The 
claims file should be made available 
to the examiner for review in 
conjunction with the examination.  All 
indicated studies should be performed. 

Based on the examination and review of the 
record, the examiner should opine whether 
it is at least as likely as not that any 
currently diagnosed low back disorder is 
related to the Veteran's military service.  

The examiner is specifically directed to 
discuss the relevant evidence to include 
service treatment records showing a normal 
October 1967 X-ray of the lumbar spine 
with a notation of "football injury," the 
remaining service treatment records which 
are negative for any back complaints 
including the Veteran's separation 
examination, and post-service medical 
records showing complaints of low back 
pain beginning in 1995 with X-ray evidence 
of degenerative changes in 1997.  

A complete rationale should be given for 
all opinions     and conclusions 
expressed.

3.  After completing any additional 
necessary development, readjudicate the 
appeal.  If the claim is still denied, 
then furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


